The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 4/15/20. It is noted, however, that applicant has not filed a certified copy of the Canadian application as required by 37 CFR 1.55.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate two separate elements in Figs. 3 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The examiner notes that although applicant indicates that replacement drawing sheets to correct the above-noted objections were filed with the 11/15/21 response, no such drawing sheets appear to have been filed.

Claims 1, 2 and 5 are objected to because of the following informalities: 
Claim 1, line 33, the comma after “jib” should be deleted, and line 35, “content” should be --contents--.
Claim 2, line 2, a comma should be inserted after “point”.
Claim 5, line 2, “and” should be deleted.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 17, the recitation “a dumping frame pivot point” is unclear, as the dumping frame has previously been recited in line 11 as pivoting about “a dumping frame connection location”. As the disclosure describes only one point at which the dumping frame pivots, it is believed that these recitations are one and the same. Therefore, it is not understood why applicant is apparently referring to the same thing with distinct terminology.
Also in claim 1, line 32, the recitation “a container” is unclear, as “a container of contents” has previously been recited (and is subsequently referred to as such).
Still further in claim 1, lines 37-38, the recitation that the upper jib is caused “to pivot about an intermediate location” is unclear, as the upper jib has previously been recited in line 33 as being pivotally connected to “a pivot location”. Again, it is not understood why applicant is apparently referring to the same thing with distinct terminology.
Similarly, in claim 2, the recitation that “the lower jib is connected to a front end of the dumping frame” is unclear, as the lower jib has previously been recited in claim 1 as being “removably attachable to the dumping frame front portion” (emphasis added), while the recitation that “the dumping frame is pivotally connected to … the dumping pivot point” is unclear in that the dumping frame has previously been recited in claim 1 as pivoting about “a dumping frame connection location”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Croisier (US 5,018,932, previously cited by applicant).
Croisier shows a container assembly for mounting a container of contents 3, having a flat lower surface, to a flatbed 2 of a load-bearing vehicle 1, whereby the container assembly is adapted to operate in a dumping mode (Fig. 7) that facilitates dumping of the contents at a particular dumping angle, measured as the angle between the flatbed and the flat lower surface, and a grounding mode (Figs. 2-6) that facilitates lowering the container towards the ground from the flatbed, the container assembly comprising:
a base frame (not separately identified but readily apparent in Figs. 1-8) mounted on the flatbed, the base frame comprising a base frame front end proximate to a front of the vehicle, and a base frame back end proximate to a back of the vehicle;
a dumping frame 12, comprising a dumping frame rear portion pivotally connected to the base frame back end at a dumping frame connection location 14, and comprising a dumping frame front portion 13 removably attachable to a lower jib 9 via one or more rear frame locks 30 which are disengaged when the dumping frame front portion is disconnected from the lower jib;
the lower jib comprising a container carrier assembly (not separately identified but readily apparent), and a lower jib rear portion removably attachable to the dumping frame front portion (Fig. 11), wherein the lower jib is adapted to swing upwardly about a dumping frame pivot point (Figs. 7-8; i.e., the dumping frame connection location 14) or a lower jib connection location (Figs. 3-6) between a lowered position in which the lower jib extends forwardly and lies substantially parallel with the flatbed (Figs. 1-2) and a dumping position (Figs. 3-8) in which the lower jib rotates generally upwardly from a first location;
a first power cylinder 21 and/or 23, connected to the base frame front end and the lower jib (via link 15), configured to rotate the lower jib when the first power cylinder is extended; and
wherein the dumping mode is characterized by the lower jib being removably connected to the dumping frame via said one or more rear frame locks, and whereby, upon extension of the first power cylinder the lower jib rotates about the dumping frame connection location into a dumping position with a dumping angle of greater than 45 degrees (Figs. 7-8); and
wherein the grounding mode is characterized by the lower jib being removably and pivotally connected to the base frame (at least indirectly, via dumping frame 12), and whereby, upon extension of the first power cylinder the lower jib rotates about the lower jib connection location into a dumping position with a dumping angle of less than 45 degrees (at least Fig. 3); and further including,
[a] the container of contents 3, pivotally attached to an upper jib 5-7; 
the upper jib pivotally connected at an upper jib rear end to a pivot location 8 on the lower jib, and comprising an upper jib forward end configured to engage the container of contents such that the upper jib pivots about the pivot location to lift a bottom deck of the container of contents away from the lower jib (Fig. 3); and 
a second power cylinder 19 for causing the upper jib to pivot about an intermediate location (i.e., the pivot location 8);
and wherein the lower jib, the upper jib and the second power cylinder form a static triangle that rotates about the dumping pivot point (i.e., the dumping frame connection location 14).
Croisier does not show the lower jib rear portion to be pivotally and removably attachable to the base frame at a lower jib base frame connection location, wherein such a lower jib base frame connection location is the lower jib connection location about which the lower jib is adapted to swing upwardly.
Rather, Croisier shows the dumping frame to be removably attachable to the base frame via a lock mechanism 31 (Figs. 12-13) which selectively locks and unlocks the dumping frame to the base frame allowing it to either remain fixed to the base frame in the grounding mode or pivotal about location 14 in the dumping mode.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Croisier by replacing the lock mechanism for selectively locking and unlocking the dumping frame to the base frame with a similar lockable connection for the lower jib, such that the lower jib rear portion was pivotally and removably attachable to the base frame at a lower jib base frame connection location, and wherein such a lower jib base frame connection location was the connection location about which the lower jib was adapted to swing upwardly, as this would merely be the rearrangement of the parts of an invention, which has been held to involve only routine skill in the art. See In re Japiske, 86 USPQ 70.
Re claim 2, Croisier shows that, to be removably pivotally connected to the dumping pivot point, the lower jib assembly is connected to “a front end” (i.e., the front portion) of the dumping frame and the dumping frame is pivotally connected to the base frame at the dumping pivot point (dumping frame connection location 14; Figs. 7-8).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Croisier in view of Epworth et al (CA 2,429,517, previously cited).
It is not clear if the upper jib of Croisier comprises a single central arm or a pair of arms connected together. As such, Croisier does not explicitly disclose the upper jib to have a laterally extending pivot member at its distal end to provide overall rigidity to arms of the upper jib.
The examiner notes that, in general, it is well known to rigidify a load-bearing member by constructing the member as a pair of spaced-apart parallel members connected by one or more lateral cross-members, especially at or near the ends thereof.
In particular, Epworth discloses a substantially similar container assembly wherein distal ends of parallel members 58, 60 of upper jib 38 are connected by a laterally extending pivot member (Figs. 4 and 7) to provide overall rigidity to arms 66 of the upper jib.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Croisier by constructing the upper jib as a pair of spaced-apart parallel members connected by one or more lateral cross-members, and specifically with a laterally extending pivot member at its distal end to provide overall rigidity to arms of the upper jib, as shown by Epworth, to increase the load-carrying capacity without compromising the service life of the jib components.

Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. Applicant argues that in Fig. 4 of Croisier “there is no locking means at element 52 with truck/subframe”. Applicant further states that the ability to lock to switch cycle between roll off or dump by locking both ways is a result not obtainable … by the mere rearrangement of parts”. This is not persuasive. First, it is noted that Croisier does not show an element 52 in Fig. 4 (or any other figure). To whatever extent applicant’s argument may apply, it is noted that Croisier does show a locking means in Figs. 11-12, and despite applicant’s assertion otherwise, the examiner remains of the opinion that a mere rearrangement of the parts of Croisier’s device renders the claimed invention obvious, as the assertion is a conclusory statement which amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

12/01/22